Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 15/561,791 filed on 26 September 2017. The response filed 20 August 2021 amends claims 18, 21, 25, 30, 36, 39, 40, 42, and 43, cancels claims 20, 23, 27, 28, 37, 38, 41, and 44, adds claim 45, and presents arguments is hereby acknowledged. 	Claims 18, 19, 21, 22, 24-26, 29-36, 39, 40, 42, 43, and 45 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 

Response to Arguments
Independent Claims 18 and 36
On pages 16-18 of the response filed 20 August 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 23 April 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 16-18, Applicant argues that neither Shaashua nor Seed of the Shaashua/Seed system fails to teach or suggest “wherein the platforms module is further configured to: receive one or more formed messages; transmit the received one or more messages to a platform persistence module that includes a processor with an addressable memory for storage; map the received one or more messages to a client of a plurality of clients; form one or more business objects by applying a business logic to the one or more messages based on the mapped client; and form one or more events by applying one or more pre-defined analytic models and context to the one or more business objects, wherein the one or more analytic models and context applied to the one or more business objects enables predictive and prescriptive analytics on the one or more business objects and comprises a query execution processing component, a prediction execution processing component, and a logging handler component, wherein the execution processing component performs a required insight on the one or more business objects to retrieve combined views of data, wherein the prediction execution processing component performs machine learning algorithms on a distributed platform 

Dependent Claims 19, 21, 22, 24-26, 29-35, 39, 40, 42, and 43
On pages 16-18 of the response filed 20 August 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 23 April 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. 

Newly Added Claim 45
On page 15 of the response filed 20 August 2021, Applicant added Claim 45. Examiner acknowledges and will now consider newly added claim 45.

Claim Interpretation
Claims 18 and 36
Claims 18 and 36 recite “wherein the one or more analytic models and context applied to the one or more business objects enables predictive and prescriptive analytics on the one or more business objects.” Due to the “enables” language, Examiner interprets this limitation to be intended use.
Claims 18 and 36 recite “wherein the one or more analytic models and context applied to the one or more business objects… comprises a query execution processing component, a prediction execution processing component, and a logging handler component.” Examiner interprets the query execution processing component, the prediction execution processing component, and the logging handler component to be software components of the one or more analytic models.
Claims 18 and 36 recite “wherein the execution processing component performs a required insight on the one or more business objects to retrieve combined views of data.” Paragraphs 00127, 00158, and 00163 of Applicant’s specification discloses “the Consolidate View Generator module 262 combines the views from Real-time View Generator and the Batch View Generator in order to produce a single real-time view of the data.” Therefore, Examiner interprets combined views to be a combination of real-time views and batch views.

Claim Objections
Claim 18 is objected to because of the following informalities: a semicolon is missing after the limitation “determine a next step in a workflow based on a received one or more events to determine one or more actions.”  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 21, 22, 24-26, 29-36, 39, 40, 42, 43, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 36 recite the limitation "the execution processing component" in line 51.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this limitation to refer to the “query execution processing component” introduced in lines 49-50. 
Claims 18 and 36 recite the limitation "the logging handler" in line 55. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this limitation to refer to the “logging handler component” introduced in lines 50-51. 
Claims 19, 21-22, 24-26, 29-35, 39-40, 42, 43, and 45 fail to cure the deficiencies of their parent claim and, therefore, inherit the rejections.
Claims 32-34 are dependent on cancelled Claim 20. Thus, these claims are indefinite. For the purpose of this examination, these claims will not be considered.

Allowable Subject Matter
Claims 18 and 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claims 18 and 36 recite the limitation “wherein the execution processing component performs a required insight on the one or more business objects to retrieve combined views of data.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 8,909,748 B1 to Chaudhari et al discloses a context associated with a business object.
US Patent 8,868,751 B2 to Kylau et al discloses integrating aspects of a business object service into a new context.
US Patent 8,862,715 B1 to Tom et al discloses current and historical parameters of the context of sensor activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459